Pay and allowances. Following the decision in the case of Charles F. Frizzell, Jr. v. United States, ante p. 337, defendant’s motion for summary judgment was denied and plaintiff’s motion was granted in an opinion per curiam,, as follows;
This case is before us on motions for summary judgment by both parties.
Plaintiff’s motion is granted. The pertinent facts in this case and in Charles F. Frizzell, Jr. v. United States, No. 49557 C. Cls., decided January 8, 1952, are the same. We adhere to our ruling in that case. Plaintiff is entitled to recover of the defendant the sum-of-two thousand three hundred thirty-two dollars and thirty-five cents ($2,332.35).
Defendant’s motion for summary judgment is, of course, denied.
It is so ordered.